Citation Nr: 0906162	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-28 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral eye disability, to include retinal changes, macular 
degeneration and a right eye injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1951 to 
September 1971.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

In January 2009, the appellant testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is of 
record.  The Veteran submitted additional evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the Veteran.  See 38 C.F.R. § 20.1304(c) (2008).  
Therefore, the Board will consider such evidence in this 
decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened issue of entitlement to service connection for 
bilateral hearing loss and the issue of entitlement to 
service connection for tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1999 rating decision (the 
Veteran was notified on February 10, 1999), the RO denied the 
Veteran's request to reopen a claim of entitlement to service 
connection for eye problems (which was originally denied by 
the RO in August 1995) on the bases no chronic disability in 
service and no medical nexus to service. 

2.  Evidence added to the record since the January 1999 
rating decision is new, but when considered in conjunction 
with the record as a whole, does not provide a reasonable 
possibility of substantiating the claim for service 
connection for a bilateral eye disability.

3.  In an unappealed August 1995 rating decision (the Veteran 
was notified on August 24, 1995), the RO denied the Veteran's 
original claim of entitlement to service connection for 
bilateral hearing loss on the bases of no current disability, 
no in-service incurrence and no medical nexus to service.

4.  Evidence submitted subsequent to the August 1995 rating 
decision is not cumulative or redundant, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

5.  The competent medical evidence of record establishes that 
it is at least as likely as not that GERD was initially 
manifested during the Veteran's period of active service with 
a continuity of symptomalogy thereafter.


CONCLUSIONS OF LAW

1.  The RO's January 1999 rating decision is final as to the 
claim of service connection for a bilateral eye disability.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received since the 
January 1999 rating decision and the Veteran's claim for 
service connection for a bilateral eye disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  The RO's August 1995 rating decision is final as to the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R.  
§ 20.1103 (2008).

4.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

5.  GERD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In light of the Board's allowance herein of reopening of the 
claim for service connection for bilateral hearing loss, 
further development with regard to VA's duty to notify and 
assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the claimant.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  In this regard, as the determination to 
reopen this appeal constitutes a full grant of that portion 
of the claim, there is no reason to belabor the impact of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), on this matter, as 
any error in notice timing and content is harmless.  However, 
it is reiterated that additional development, prior to 
consideration of the reopened claim for service connection 
for bilateral hearing loss, on the merits (de novo), will be 
addressed in the REMAND section below.

Regarding the Veteran's petition to reopen his claim for 
service connection for a bilateral eye disability, VA issued 
a VCAA notice letter dated in April 2006.  This letter 
informed him of what evidence was required to substantiate 
the claim for service connection for a bilateral eye 
disability.  The letter also informed the claimant of his and 
VA's respective duties for obtaining evidence.  The April 
2006 letter advised the claimant as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess/Hartman.  The April 2006 letter 
noted that the bilateral eye disability claim (including 
bilateral retinal changes and right eye injury) was 
previously denied because there was no permanent residual or 
chronic disability subject to service connection shown in the 
service treatment records or any other evidence reviewed, to 
include a medical nexus to service.  Kent, 20 Vet. App. at 
10.  The April 2006 letter to the Veteran also set forth the 
definitions of "new" and "material" as well as the 
applicable legal criteria.

The Board also notes that the April 2006 letter referenced 
the date of notice of the last previous final denial of a 
claim for service connection for a bilateral eye disability 
as August 24, 1995.  In this regard, the Board notes that 
notification of the last final rating decision of record was 
actually February 10, 1999.  All VCAA notice errors are 
presumed prejudicial and require reversal unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007).  To meet its burden, VA can demonstrate, for 
example (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id.

Here, the Board finds that the VCAA notice defect, the 
incorrect date of the last final denial, did not affect the 
essential fairness of the adjudication.  The Board finds that 
the purpose of the notice was not frustrated in this case.  
The June 2006 rating decision and the August 2007 Statement 
of the Case (SOC), each issued to the appellant and his 
representative, indicate in the "Reasons and Bases" section 
that the VA notified the Veteran via a letter dated February 
10, 1999 that the previous rating decision has been confirmed 
and continued as new and material evidence was not received.  
Hence, the Board finds that any defect was cured by actual 
knowledge on the part of the claimant of what was needed to 
reopen the claim as well as a reasonable person could be 
expected to understand from the notice and subsequent rating 
decision and (SOC) what was needed to reopen his claim and 
the date of the last final denial.  As such, the Board finds 
that further development with regard to VA's duty to notify 
under VCAA would serve no useful purpose.  Sabonis v. Brown, 
6 Vet. App. 426 (1994); Soyini, 1 Vet. App. at 546 (finding 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  The Board 
further notes that the appellant is represented in this case, 
and neither the appellant nor his representative has made any 
allegations concerning VA's duty to notify or assist.  In 
short, the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim.  
Gordon v. Nicholson, 21 Vet. App. 270, 282-83 (2007). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, because not every element of VCAA 
notice was given prior to the initial AOJ adjudication 
denying the petition to reopen, the timing of the notice does 
not comply with the express requirements of Pelegrini.  
However, the Board notes that a VCAA timing defect can be 
cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Here, the Board 
finds that the defect with respect to the timing of the VCAA 
notice was harmless error.  The claim has been readjudicated 
via a SOC issued in August 2007 and the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim.

Finally, regarding the Veteran's claim of entitlement to 
service connection for GERD, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims, to include testimony at 
a Board videoconference hearing in January 2009.  The Board 
has carefully reviewed his statements and testimony and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.  

Regarding the petition to reopen the service connection claim 
for a bilateral eye disability, the Board notes that VA does 
not have a duty to provide a VA examination if the claim is 
not reopened.  The VCAA explicitly states that, regardless of 
any assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  
38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.


Law

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Hearing loss, as an organic disease of the nervous system, 
will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R.  
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

New and material evidence 

Following notification of an initial review and adverse 
determination by the RO, a NOD must be filed within one year 
from the date of notification thereof; otherwise, the 
determination becomes final and is not subject to revision 
except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  In a rating decision, 
dated in August 1995, the RO denied service connection for 
bilateral retinal changes, right eye injury and bilateral 
hearing loss.  A January 1999 rating decision found that new 
and material evidence had not been received and did not 
reopen the claim for eye problems.  In the June 2006 rating 
decision on appeal, the RO noted that a claim for service 
connection for these disabilities had been previously denied, 
it noted that new and material evidence was needed to 
reconsider the claims, and it determined that the additional 
evidence did constitute new and material evidence and 
reopened the claim for bilateral hearing loss.  However, it 
appears the June 2006 rating decision did not reopen the 
claim for a bilateral eye disability.  

Nevertheless, the question of whether new and material 
evidence has been received to reopen each claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, this is where the Board's analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  The Board has characterized the claims 
accordingly.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
petition to reopen the claims for entitlement to service 
connection for a bilateral eye disability and bilateral 
hearing loss were received in March 2006.  As such, the 
amended provision is for application in this case and is set 
forth below.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the claimant in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the term "factual 
basis" is defined as a veteran's underlying disease or 
injury, rather than as symptoms of that disease or injury.  
Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  
Claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims.  Id. at 
1335.

Analysis - new and material evidence claims

1.  Bilateral eye disability

Historically, an August 1995 rating decision denied the 
Veteran's original claim seeking service connection for 
"eyes."  See VA Form 21-526, received in July 1995.  The 
Veteran was notified of the August 1995 rating decision via a 
letter dated August 24, 1995.  The appellant did not perfect 
an appeal of this decision, and it became final.  38 U.S.C.A. 
§ 7105.  In a VA Form 21-526, received in July 1998, the 
Veteran again sought service connection for his "eyes."  A 
rating decision, dated in January 1999, reflects that new and 
material evidence had not been submitted to reopen the claim 
for "eye problems."  The appellant did not perfect an 
appeal of this decision, and it also became final.  
38 U.S.C.A. § 7105.  The Board finds that the claim denied in 
January 1999 and the current claim to reopen are based on the 
same factual basis as they are both claims involving the 
Veteran's eyes, to include retinal changes and a right eye 
injury.  See Boggs, 520 F.3d at 1334-35.  

The evidence of record at the time of the last final denial, 
in January 1999, included the Veteran's service treatment 
records.  Upon entrance to service, a report of medical 
examination, dated in September 1951, reflects that the 
Veteran's eyes were normal and his vision was 20/20, 
bilaterally.  A service treatment record, dated in September 
1964, reflects that the Veteran reported a finger was poked 
in his right eye.  The impression was corneal abrasion.  An 
ophthalmic clinic record, also dated in September 1964, 
reflects that after being poked in the right eye the night 
before, the Veteran awoke with pain, redness, and tearing in 
his right eye.  His visual acuity was 20/50+2, in the right 
eye, and 20/20, in the left eye.  A central cornea abrasion, 
superficial, was noted upon slit lamp examination.  The 
impression was corneal abrasion, right eye.  A follow-up 
service treatment record, dated 3 days later, reflects that 
the Veteran's eye was asymptomatic and there was no corneal 
staining and no cells or flare present.  The Veteran was seen 
by ophthalmology in July 1968 for retinal changes.  The 
impression was old, inactive disseminated choroiditis, 
bilaterally.  It was noted that the appearance and pattern 
indicate a possible congenital/early youth time period.  
Prior to separation, the Veteran was seen again for an 
ophthalmologic consultation in August 1970.  He reported some 
blurring and afternoon headaches.  The report of the 
Veteran's separation examination, dated in March 1971, 
reflects a normal ophthalmoscopic examination.  At that time, 
the Veteran had distant vision of 20/30 in the right eye and 
20/20 in the left eye.  His field of vision was normal.  

Prior to the last final denial in January 1999, the record 
also contained a private medical record from W.A.H., M.D., 
dated in July 1984.  This private record notes that the 
Veteran's visual problem was secondary to a scarring process 
beneath the central visual portion of his left eye.  Dr. 
W.A.H. noted that the "scarring process has no known cause, 
but its phenomenology is well known."  The diagnosis was 
macular degeneration with neovascular scar formation, left 
eye, and pigmentary changes only in the right eye.  See also 
Visual Care report, dated in August 1985 (noting macular 
scar, left eye).  Another private medical record from R.H.B., 
M.D., dated in December 1993, reflects that the Veteran had a 
modest decrease of vision in the right eye.  Visual acuity 
was 20/20 - 2 in the right eye and 20/200 in the left eye.  
The diagnosis was disciform macular scar, left eye, and age 
related macular degeneration, right eye.  Dr. R.H.B. noted 
that the visual acuity in the Veteran's right eye is 
subjectively worsening, probably associated with ongoing, 
mild degeneration of the pigment epithelium.  

The evidence added to the record since the last final denial 
in January 1999 includes an ophthalmology consultation, dated 
in March 1975.  The March 1975 consultation report indicates 
that the Veteran was noted recently to have some abnormality 
in the retina of each eye.  He had visual acuity of 20/20, 
bilaterally.  The diagnosis was multiple drusen of the 
retina, bilaterally.  No specific treatment was recommended 
other than yearly ophthamological visits.  

A private medical record from Dr. R.H.B., dated in May 1996, 
notes that the Veteran has a history of macular degeneration, 
bilaterally, with disciform macular scar, left eye.  His 
visual acuity was 20/20-, in the right eye, and 20/160, in 
the left eye.  Dr. R.H.B. noted that the Veteran had stable 
acuity in the right eye, but probably has gradually 
progression pigment epithelial changes affecting his contrast 
sensitivity.  

A private medical record from J.B., M.D., dated in February 
1998, indicates that the Veteran has chronic open angle 
glaucoma and age related macular degeneration.  See also 
Private medical record, dated in September 2005 (noting an 
impression of age related macular degeneration with macular 
scar, left eye).  

Additionally, a private medical record from C.K., M.D., dated 
in May 2006, reflects the Veteran has been seen by this 
doctor since December 2001 for ophthalmic care.  The Veteran 
had corrected visual acuities of 20/40 in the right eye and 
20/400 in the left eye.  It was noted that there was evidence 
of dry age related macular degeneration of the right eye and 
a macular scar in the left eye of unknown etiology, 
presumably macular degeneration.  Dr. C.K. also stated that 
the Veteran had been diagnosed with chronic open angle 
glaucoma that is not associated with any central vision loss 
and that he has insulin dependent diabetes mellitus but 
showed no signs of diabetic retinopathy.


The Board also acknowledges lay statements from the Veteran's 
sisters, received in May 2007, submitted on his behalf.  The 
Veteran's sisters each note that the Veteran did not have any 
accident, injury or disease that would cause or contribute to 
the problems with his eyes.  

Also, the evidence added to the record since the last final 
denial in 1999 includes two articles.  One article, dated in 
January 2000, discusses genetic research and macular 
degeneration.  The other article, dated in September 2000, 
discusses new clinical trials for macular degeneration.  The 
Board notes that neither article pertains specifically to 
this Veteran.  

The Veteran also provided testimony on this issue at the 
January 2009 Board videoconference hearing.  A review of this 
testimony indicates that the Veteran mainly discussed his in-
service and post-service treatment regarding his eyes.  

After a review of the evidence submitted by the Veteran since 
the last final denial for a bilateral eye disability, the 
Board finds that it is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
in January 1999 and it does not raise a reasonable 
possibility of substantiating the claim.  The new evidence, 
as described above, only confirms his diagnosis of macular 
degeneration in each eye as well as a macular scar on the 
left eye.  Moreover, there is no competent medical evidence 
of record linking a current bilateral eye disability to his 
period of active service.  See Private medical record from 
Dr. W.A.H., dated in July 1984 (noting that scarring process 
(regarding the Veteran's left eye) has no known cause); see 
also Private medical record from Dr. C.K., dated in May 2006 
(noting evidence of dry age related macular degeneration of 
the right eye and a macular scar in the left eye of unknown 
etiology, presumably macular degeneration).  The only 
evidence doing so consists of the Veteran's statements to 
that effect.  Since the Veteran has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation, he is not 
competent to express a probative opinion regarding medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  In this regard, the Board notes that lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  Moray, 5 Vet. 
App. at 214.  Further, the Board finds that the Veteran's 
statements as well as the rest of the evidence added to the 
record since the last final denial in January 1999 do not 
raise a reasonable possibility that his current bilateral eye 
disability is linked to service when considered in 
conjunction with the record as a whole.  

In the absence of clinical evidence indicating a possible 
nexus to service, the Board concludes that the additional 
evidence is not new and material and the claim for service 
connection for a bilateral eye disability is not reopened.  
Accordingly, the Board finds that the element of the service 
connection claim that was missing at the time of the prior 
final denial remains deficient, namely competent medical 
evidence that the Veteran's current bilateral eye disability 
is related to his active military service.  As such, the 
Board finds that new and material evidence has not been 
received to reopen the claim for service connection for a 
bilateral eye disorder.  The Board has considered the 
doctrine of giving the benefit of the doubt to the claimant, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2008), but does not find that the evidence is of such 
approximate balance as to warrant its application.

2.  Bilateral hearing loss

Historically, an August 1995 rating decision denied the 
Veteran's original claim seeking service connection for 
bilateral hearing loss based on no current disability, no in-
service incurrence and no medical nexus evidence linking such 
hearing loss to service.  The Veteran was notified of the 
August 1995 rating decision via a letter dated August 24, 
1995.  The appellant did not perfect an appeal of this 
decision, and it became final.  38 U.S.C.A. § 7105.  The 
Board notes that the claim denied in August 1995 and the 
current claim to reopen are based on the same factual basis 
as both claims were for bilateral hearing loss.  See Boggs, 
520 F.3d at 1334-35.  Compare VA Form 21-526, received in 
July 1995, with Claim to reopen, received in March 2006.

The evidence of record at the time of the previous final 
denial, in August 1995, included the Veteran's service 
treatment records.  The report of the Veteran's clinical 
entrance examination, dated in September 1951, reveals a 
whispered voice test score of 15/15, bilaterally.  It also 
noted that the Veteran's ears were normal.  The service 
treatment records reflect that the Veteran had multiple 
examinations regarding the status of his hearing throughout 
his 20 years of military service.  Upon separation in March 
1971, the Veteran's audiogram revealed pure tone thresholds 
of 25, 25, 25, 25, 25, 35 in the right ear at 500, 1000, 
2000, 3000, 4000, and 6000 Hz.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  The separation audiogram showed that 
the Veteran had pure tone thresholds of 20, 0, 0, 0, 20, 30 
in the left ear at 500, 1000, 2000, 3000, 4000, and 6000 Hz.  

The evidence added to the record subsequent to the last final 
denial, in August 1995, includes the report of a VA 
audiogram, dated in August 1999.  It was noted that the 
Veteran presented with complaint of hearing loss for the last 
2-3 years and a history of military and occupation noise 
exposure while working near plane and jet engine noise.  The 
August 1999 VA audiogram revealed a bilateral hearing loss 
disability for VA purposes per 38 C.F.R. § 3.385.  
Additionally, at the January 2009 Board videoconference 
hearing, the Veteran testified that his military occupational 
specialty (MOS) was an inventory management supervisor.  (See 
Board Transcript "Tr." at 4.)  He testified that as a part 
of his MOS he would go to flight lines and engine shops where 
he was exposed to acoustic trauma from plane and jet engines.  
(Id. at 4-5.)  The Veteran also reported that his barracks 
were right beside the runway while he was stationed on 
Johnson Island.  (Id. at 5.)

The RO denied the Veteran's claim in August 1995 because it 
found that there was no competent medical evidence of a 
current bilateral hearing loss disability per 38 C.F.R. 
§ 3.385.  The August 1995 rating decision also noted that the 
Veteran's service treatment records showed decibel loss to 25 
or less in all ranges.  Implicit in the RO's August 1995 
discussion was that there was no in-service incurrence and no 
medical nexus to service.  The Board finds that since the 
August 1995 rating decision, new and material evidence has 
been received to reopen the claim for bilateral hearing loss.  
In particular, the report of a VA audiogram, dated in August 
1999 shows a current bilateral hearing loss disability for VA 
purposes.  Additionally, the Veteran testified in January 
2009 regarding his personal exposure to loud noise from 
airplane and jet engines.  The Board finds this evidence is 
not cumulative and redundant because it had not been 
submitted before to agency decision-makers.  Thus, it is new.


As the competent medical evidence of record now establishes a 
current bilateral hearing loss disability, this relates to an 
unestablished fact necessary to substantiate the claim.  
Further, the Veteran's January 2009 testimony taken in 
conjunction with his MOS provide evidence of likely in-
service acoustic trauma consistent with his circumstances of 
service.  This evidence also relates to an unestablished fact 
necessary to substantiate the claim.  While the August 1999 
VA audiologist did not provide a nexus opinion, this record 
reflects that consideration of the Veteran's military noise 
exposure to plane and jet engines was noted.  The Board notes 
that the credibility of the newly submitted evidence is 
presumed in determining whether or not to reopen a claim.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, the Board 
finds that the evidence just described raises a reasonable 
possibility of substantiating the claim for bilateral hearing 
loss as two unestablished facts (current disability and in-
service incurrence) have now been established.  See 38 C.F.R. 
§ 3.156(a) (2008).  Accordingly, the additional evidence is 
also material.  As new and material evidence has been 
received, the claim for service connection for bilateral 
hearing loss disability is reopened.

Analysis- original service connection claim for GERD

The Board has thoroughly reviewed the record and has 
determined that service-connection is warranted for GERD.  
The Board finds that with resolution of doubt in the 
Veteran's favor, the appellant has shown by continuity of 
symptomalogy that his currently manifested GERD is causally 
or etiologically related to his period of active service.  
The reasons for this decision will be discussed below.

Regarding a current disability, a VA treatment report, dated 
in October 2006, reflects a diagnosis of GERD, stable.  See 
also Private medical report from T.T., M.D., dated in May 
2006 (noting active GERD).  In light of the foregoing 
competent medical evidence, the Board finds that the first 
requirement of a service connection claim, that of a current 
disability, has been satisfied.  

The report of the Veteran's September 1951 enlistment 
examination was normal in all pertinent areas.  Re-
enlistment/periodic examinations in July 1955 and August 1959 
were also normal.  A service treatment record, dated in 
February 1961, indicates that the Veteran had a bad case of 
indigestion.  A diagnosis was not provided.  Another service 
treatment record, dated in April 1964, reflects complaints of 
indigestion with a burning pain in the epigastrium.  The plan 
was for the Veteran to undergo an upper gastrointestinal 
series.  A report of an upper gastrointestinal series, dated 
in April 1964, reflects that examination of the stomach was 
within normal limits.  The impression was marked pylorospasm.  
See also Service treatment record, dated in May 1964 
(reflecting that this 1964 gastrointestinal series was 
normal).  Service treatment records, dated in 1965, indicate 
a history of epigastric distress.  In September 1966, a 
service treatment record reflects that the Veteran had 
heartburn and was to use Maalox.  An impression of probable 
peptic ulcer disease versus hiatal hernia was given in June 
1969 after the Veteran was seen with complaints of epigastric 
pain.  A gastrointestinal consultation report, dated in 
August 1969, reflects and impression of esophageal reflux.  
At that time, it was noted that the Veteran reported a 7-8 
year history of substernal burning with immediate relief with 
an antacid.  The report of the Veteran's medical separation 
examination, dated in March 1971, indicates frequent 
indigestion for several years.  The separation examination 
report also reflects that the upper gastrointestinal series 
in April 1964 was normal.  The separation examination report 
further notes that the Veteran was evaluated in 1969 and no 
disease was found and that he was treated with Maalox and 
diet with no complications or sequela.  

After service, the Board acknowledges that the medical 
evidence reflects a gap in treatment for GERD.  However, the 
Veteran testified at the January 2009 Board hearing that his 
acid symptoms continued after service and throughout the rest 
of his life.  (See Board Tr. at 10.)  The Veteran also 
testified that he never stopped treating the GERD after 
service.  (Id.)  He indicated self-treatment with baking soda 
and over-the-counter medications.  (Id. at 10-11.)  

A private medical record, dated in May 1990, notes 
diagnosis/findings of gastric ulcer and reflux esophagitis.  
Despite an indication that his symptoms have almost resolved 
with Reglan and Tagamet, it was noted that he was to continue 
with these medications.  Additionally, a private medical 
record from T.T., M.D., dated in November 2001, reflects an 
assessment of reflux disease with current medications that 
included Prilosec.  

In adjudicating a claim, the Board must assess the competence 
and credibility of a veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board notes that 
a veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms, such as taking medications such 
as Maalox.  See, e.g., Layno  v. Brown, 6 Vet. App. 465 
(1994).  Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence. 
 Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

Regarding the Veteran's statements and testimony regarding 
continuous self-medication for his GERD with baking soda and 
Maalox for many years after service, the Board finds that the 
Veteran is credible and competent to make such statements.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) 
(noting that a veteran and other persons can attest to 
factual matters of which they had first-hand knowledge, e.g., 
experiencing and witnessing events in service).  The 
Veteran's service treatment records clearly show that he was 
treated for and diagnosed with esophageal reflux in service.  
Additionally, the Veteran's separation examination report 
notes that he treated his frequent indigestion with Maalox.  
In this regard, the Board notes that there is no objective 
evidence of record to the contrary.  See Buchanan, 451 F.3d 
at 1337 (noting that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence).  
Therefore, providing the Veteran with the benefit of the 
doubt, the Board concedes that the Veteran continually self-
medicated his GERD symptoms after his discharge from service.  

In view of the foregoing, the Board finds that there has been 
no definitive dissociation, by competent clinical evidence of 
record, of the chronic manifestations with diagnoses of 
esophageal reflux/peptic ulcer disease in service from his 
current diagnosis of GERD.  38 C.F.R. § 3.303(b) (noting that 
when a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes).  Additionally, as noted above, the 
Veteran's statements and testimony regarding continuous post-
service treatment for his GERD symptoms are found to be 
competent and credible.  Therefore, with resolution of doubt 
in the Veteran's favor, the Board finds that the evidence 
supports a grant of service connection for GERD.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

New and material evidence not having been received, the claim 
for service connection for a bilateral eye disability is not 
reopened.

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, the claim is reopened, and the appeal is 
allowed to this extent.

Entitlement to service connection for GERD is granted.


REMAND

As described above, the Board finds that new and material 
evidence was received to reopen the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
However, after reviewing the Veteran's claims folder, the 
Board concludes that additional development is necessary in 
order to comply with VA's duty to notify and assist with 
regard to the Veteran's bilateral hearing loss as well as his 
original service connection claim for tinnitus.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A. 

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He attributes these conditions to 
his in-service exposure to loud noise from rifle and 
airplane/jet engines.

The record contains competent medical evidence of a current 
bilateral hearing loss disability for VA purposes per 
38 C.F.R. § 3.385.  See VA audiologic treatment report, dated 
in August 1999.  

Under 38 U.S.C.A. § 1154 (West 2002), VA is required to 
consider a veteran's contentions in conjunction with the 
circumstances of his service.  The record reflects that the 
Veteran reported his hearing problems began while on the 
rifle range during basic training.  See Statement in Support 
of his claim, dated March 2007.  Additionally, the Veteran 
has testified that in his military duties as an inventory 
management supervisor he would go to the flight lines and 
engine shops where he was exposed to acoustic trauma from 
plane and jet engines.  (See January 2009 Board hearing Tr. 
at 4, 10-11.)  In this regard, the Board finds the Veteran's 
is competent to report exposure to loud noise in service.  
See Washington, 19 Vet. App. at 368 (noting that a veteran 
and other persons can attest to factual matters of which they 
had first-hand knowledge, e.g., experiencing loud noises in 
service and witnessing events).  In light of all the evidence 
of record and the Veteran's competent and credible statements 
regarding exposure to loud noises in service, acoustic trauma 
due to loud noise exposure in service is conceded as such is 
consistent with the circumstances of the Veteran's service.  
38 U.S.C.A. § 1154(a).  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that if hearing loss as defined by 38 C.F.R. § 3.385 is not 
shown in service or at separation from service, service 
connection can be established if medical evidence shows that 
it is actually due to incidents during service.  If the 
record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting 
an upward shift in tested thresholds in service, though still 
not meeting the requirements for "disability" under 38 C.F.R. 
§ 3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R.  
§ 3.385, VA must consider whether there is a medically sound 
basis to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Id. at 159.  

In this case, as in Hensley, comparison of the hearing 
reports from the Veteran's entrance examination (per 
whispered voice test), dated in September 1951, as well as 
his first in-service audiogram, dated in August 1959, and his 
separation examination, dated in September 1971, shows an 
upward shift in all tested Hz levels in the right ear and at 
the 500 and 4000 Hz levels in the left ear.  Under these 
circumstances, as a decrease in the Veteran's hearing acuity 
was shown in service, a current hearing loss is shown, and 
the record establishes that the Veteran was exposed to noise 
in service, the Veteran should be provided with a VA 
audiological examination to determine the etiology of his 
bilateral hearing loss.

Regarding tinnitus, the Board finds the Veteran's statements 
regarding tinnitus in this case are credible.  In addition, 
the Board notes that tinnitus is subjective, and the kind of 
condition to which lay testimony is competent.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  Additionally, the 
record also contains medical evidence of current tinnitus.  A 
private medical record from W.F.L., M.D., dated in January 
2009, reflects that the Veteran reported a high-pitched 
steady tone as well as crickets during the day.  The private 
physician also provided an assessment that included tinnitus.

The Board notes that tinnitus may occur as a symptom of 
nearly all ear disorders including sensorineural or noise-
induced hearing loss.  The Merck Manual, Sec. 7, Ch. 82, 
Approach to the Patient with Ear Problems.  The Board notes 
that the Veteran claims that his tinnitus (like his bilateral 
hearing loss) is noise-induced, i.e., a result of his 
exposure to acoustic trauma during service.  In this regard, 
the Board notes that "high frequency tinnitus usually 
accompanies [noise-induced] hearing loss."  The Merck Manual, 
Section 7, Cha. 85, Inner Ear.  Under the circumstances of 
this case, the Board finds that a VA audiological examination 
is required to determine the etiology of the Veteran's 
current tinnitus.  38 C.F.R.  
§ 3.159 (2008).  See also Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (prohibiting the adjudication of claims that 
are inextricably intertwined based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate adjudication).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination to ascertain the 
etiology of his current bilateral hearing 
loss and tinnitus disabilities.  All 
necessary tests should be performed, to 
include an audiogram and a Maryland CNC 
speech recognition test.  

After a review of the entire evidence of 
record, the VA examiner must render an 
opinion, in light of the service and 
post-service evidence of record, as to 
whether any current hearing loss and/or 
tinnitus is at least as likely as not (50 
percent or greater) related to the 
Veteran's military service, or to any 
incident therein, to include as due to 
noise exposure.  The Veteran's military 
occupational specialty, the objective 
medical findings in the service medical 
records, the previous August 1999 VA 
audiological evaluation currently of 
record, the Veteran's history of in-
service and post-service noise exposure, 
and any other pertinent clinical findings 
of record, must be taken into account.  

The clinician is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received, the 
claims on appeal must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


